DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed 1/15/2021, with respect to claims 1, 3-5 and 7-11 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 10/22/2020.
3.	Applicant's amendment filed on 1/15/2021 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1, 3-5 and 7-14 are allowed and have been re-numbered 1-12.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a manufacturing method of a secondary battery, comprising: providing a secondary battery comprising a negative electrode, said negative electrode comprising a lithium metal layer, wherein an oxide film is present on a surface of the lithium metal layer; and removing the oxide film on the surface of the lithium metal layer by performing a partial discharge before an initial charging of an activation process, wherein a discharge current density during the partial discharge is 0.01 mA/cm2 to 3 2, and wherein an initial electric current density of the initial charging is 0.01 mA/cm2 to 2 mA/cm2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723